In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00434-CR

ROBERT F. HALLMAN, Appellant                 §   On Appeal from Criminal District Court No. 1

                                             §   of Tarrant County (1548964R)

                                             §   June 16, 2022

V.                                           §   Opinion by Justice Wallach

                                             §   Dissent by Justice Womack

                                             §   Concurrence by Justice Walker

THE STATE OF TEXAS                           §   (p)

                            JUDGMENT ON REMAND

       This appeal is on remand from the Texas Court of Criminal Appeals. This

court has again considered the record on appeal in this case and holds that there was

error in the trial court’s judgment. It is ordered that the judgment of the trial court is

reversed, and this case is remanded to the trial court for a new trial.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach